DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 6-12, 14-17, 19, and 21-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each independent claim now includes limitations directed to a “seam” disposed between the pockets about which the sections are folded, however this feature is not supported by the disclosure as originally filed.
The specification as originally filed makes no mention of the claimed seam, and the drawings are not sufficient to support such a claim limitation. The line shown in the drawings between the pockets is not a sufficient level of detail to claim the line as a “seam” as not recited in the claims.
Claims 2-4, 6-8, 11, 12, 14-17, 19, and 21-23 are rejected for incorporating the new matter by dependency.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3, 4, 6-9, 11, 12, 14-16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 4420024) in view of Porath (US 8584861) and Cash (US 4793532).
Regarding claims 1 and 9, Clayton discloses a utility case capable of holding firearms, comprising: a flexible body (4) having a first end opposite a second end (top versus bottom edges in Figs. 1, 2); wherein an entirety of each of the first end and the second end comprise a linear edge (Fig. 2);  a pair of pockets having an open proximal end and a closed distal end, the pair of pockets disposed on the flexible body extending between the first end and the second end (folds between 8 and 12, see Figs. 1, 2); wherein a first pocket of the pair of pockets is disposed on a first portion of the flexible body, and a second pocket of the pair of pockets is disposed on a second portion of the flexible body (see Fig. 2); a seam extending entirely between the first end and the second end along a midline of the flexible body (area where strap 32, 34 is attached, see Fig. 2); wherein the seam subdivides the flexible body into the first portion and the second portion (see Fig. 2);Page 2 of 16 Attorney Docket No. MICHAR.P0001 PATENTwherein the flexible body is selectively foldable about the[[a]] seam disposed between the first and second portions between an open position (Fig. 2) and a closed position (Fig. 1); wherein the open position the first portion is coplanar with the second portion, and wherein the closed position the first portion is substantially parallel to the second portion; wherein the pair of pockets are disposed parallel to each other (see Figs. 1, 2); except does not expressly disclose the support straps or the apertures as claimed.
However, Porath discloses a similar device being provided with a pair of support straps disposed on a second side of the flexible body (28s), wherein each support strap forms a loop (see Fig. 1); wherein a first support strap of the pair of support straps is disposed adjacent to the first end and a second support strap of the pair of support straps is disposed adjacent to the second end (see Fig. 2) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the support straps taught by Porath to the carrier assembly taught by Clayton, in order to encircle and secure the carrier assembly in a stowed position as taught by Porath (col. 2, ll. 56-60).
Further, Cash teaches a similar device with a plurality of apertures disposed along the first end (66, 68) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the apertures taught by Cash to the carrying device taught by Clayton as modified above, in order to allow the device to be suspended from a fence as taught by Cash (col. 2, ll. 66 – col. 3, ll. 2).
	Regarding claims 3 and 11, Clayton as modified above further discloses the plurality of apertures further comprises a reinforcing member along a perimeter thereof (Cash grommets 66, 68).
Regarding claims 4 and 12, Clayton as modified above further discloses a carrying strap disposed on a first side of the flexible body (32), wherein the first side is disposed opposite the second side (when viewed in combination, back side is opposite front side).
Regarding claims 6 and 14, Clayton as modified above further discloses the carrying strap further comprises a buckle thereon, the buckle configured to selectively adjust a length of the carrying strap (34.)
Regarding claims 7 and 15, Clayton as modified above further discloses the pair of support straps each comprise a buckle thereon, each buckle configured to selectively adjust a length of a corresponding support strap (Porath 32s).
Regarding claims 8 and 16, Clayton as modified above further discloses all limitations of the claim(s) as detailed above except does not expressly disclose end locations of the pockets with respect to the flexible body ends as claimed.
It would have been an obvious matter of design choice to make the different portions of the ends of the pockets and flexible body of whatever relative sizes were desired including having the open end distance being greater than the closed end distance, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 21, Clayton as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the central handle as claimed.
However, Porath itself discloses a central handle affixed to the second side (32), wherein the central handle is disposed between the first support strap and the second support strap (see Fig. 1).
Because Clayton as modified above and Porath both pocketed carrying bags, it would have been obvious to one of ordinary skill in the art to substitute the central handle on the second side between the support straps taught by Porath for the rear panel carrying strap taught by Clayton as modified above to achieve the predictable result of allowing a user to carry the device when in the closed position.
Regarding claim 22, Clayton as modified above further discloses each pocket of the pair of pockets is centrally disposed on each of the first portion and the second portion defining a border therearound (central pocket on each side of Clayton being considered the claimed “pocket”, edge of panels being the border).
Regarding claim 23, Clayton as modified above further discloses an interior of each of the pair ofPage 6 of 16 Attorney Docket No. MICHAR.P0001 PATENTpockets is lined with an impact absorbent material (Clayton 20).
Regarding claim 24, Clayton as modified above further discloses a fastener disposed on each of a first side of the flexible body and the second side of the flexible body (Clayton snaps 18, 19); and wherein the fastener is configured to removably secure the first side to the second side to retain the flexible body in the closed position.

7.	Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 4420024) in view of Porath (US 8584861) and Cash (US 4793532) as applied to claims 1 and 9 above, and further in view of Sampson (US 2023792).
Clayton as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the pockets having first/second panels with a connecting fastener as claimed.
However, Sampson teaches a similar device wherein some of the elongated pockets (18) comprise a first panel removably securable to a second panel via complementary fasteners (19) disposed on each of the first and second panels (see Figs. 1, 3).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the zipper taught by Sampson to length of the pockets taught by Clayton as modified above, in order to allow the pockets to be opened for any desired portion of their length as taught by Sampson (page 2, ll. 2-5).

6.	Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) as applied to claim 1 above, and further in view of McKenzie et al. (US 5337907, hereinafter ‘McKenzie’).
Cash discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the apertures as claimed.
However, McKenzie teaches a similar device with hanging apertures like those taught by Cash, wherein the plurality of apertures comprise a first pair of apertures disposed on the first portion of the flexible body (right side pair) and a second pair of apertures disposed on the second portion of the flexible body (left side pair).  
Because Cash and McKenzie both teach hanging pocketed carrying devices, it would have been obvious to one of ordinary skill in the art to substitute the multiple hanging apertures taught by McKenzie for the fewer hanging apertures taught by Cash to achieve the predictable result of securely hanging the pocketed carrying device as taught by both references.
Cash as modified above, when viewed in combination, discloses each aperture of the first pair of apertures are substantially aligned with an aperture of the second pair of apertures when the flexible body is in the closed position (functional/intended use recitation.

Response to Arguments
9.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 21, 2022